Citation Nr: 1012561	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from December 2000 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska, which denied the above claim.  The 
Veteran's claims file was later permanently transferred to 
the RO in San Diego, California.  

The Board remanded the case in February 2008 for further 
evidentiary development.  


FINDING OF FACT

Pre-existing pes planus, as noted on examination for entry 
into service, increased in severity during service, and 
there is no clear and unmistakable evidence that the 
increase in severity was the result of natural progress.


CONCLUSION OF LAW

Bilateral pes planus was aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  When a Veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  In deciding an aggravation claim, the 
Board must determine, after having found the presence of a 
preexisting condition, whether there has been any measurable 
worsening of the disability during service and whether such 
worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Service treatment records reflect a diagnosis of mild, 
asymptomatic pes planus at the time of the veteran's 
entrance examination in October 2000.  See 38 U.S.C.A. 
§ 1111 (West 2002).  As this disability was specifically 
noted on entrance examination, the Veteran is not entitled 
to the presumption of soundness.  However, at the time of 
service entry, his pes planus was described as "mild."  
Service medical records further reveal that the Veteran 
received relevant treatment during service in March 2001, 
June 2001, August 2002, and September 2002, and that on 
separation examination in April 2003, he gave a history of 
foot trouble.  Finally, approximately nine months after 
service, a May 2004 VA general medical examiner provided a 
diagnosis that included bilateral pes planus by history with 
x-ray demonstrating "moderate" pes planus bilaterally.  
Given this history, it appears that the evidence does tend 
to reasonably support the claim that there was an increase 
in severity of the preexisting disability during service.  
Further, in view of the nature of his duties during service 
as a deck crewman, together with the fact that there is no 
medical evidence to indicate the increase in severity was 
clearly and unmistakably the result of natural progress, it 
is concluded that service connection for bilateral pes 
planus is warranted.

In view of the decision to award benefits, any violations of 
VCAA notice and/or duty to assist would obviously be non-
prejudicial and need not be further discussed at this time.


ORDER

The claim for service connection for bilateral pes planus is 
granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


